Order, entered on February 17, 1961, increasing support, unanimously reversed on the law and matter remanded for a new hearing, without costs. On complainant’s application the court increased the amount of support for plaintiff’s son from $5 to $15 a week. The amount of $5 was fixed at the original hearing in 1858 when paternity was admitted. In October, 1960 an application for an increase was not granted. To obtain an increase now, there should be a showing that there has been a change in conditions, such as the need of the mother or the ability of the father to pay, which would warrant a change in the existing order for support. The evidence adduced was too meager to make such a finding (Schaschlo v. Taishoff, 2 N Y 2d 408). Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.